Exhibit Consent of Independent Registered Public Accounting Firm To the Board of Directors GHN Agrispan Holding Company We hereby consent to the use in this Registration Statement on Amendment No.3 to Form S-1 of our report dated October 13, 2009, relating to the consolidated financial statements of GHN Agrispan Holding Company as of and for the years ended December 31, 2008 and 2007. We also consentto the reference to our firm under the caption “Experts” in this Registration Statement. /s/ ZYCPA Company Limited ZYCPA Company Limited Certified Public Accountants Hong Kong, China March 22, 9 FLOOR. CHINACHEM HOLLYWOOD CENTRE. 1-13 HOLLYWOOD ROAD. CENTRAL. HONG KONG Phone: (852) 2573 2296 Fax: (852) 2384 2022 http://www.zycpa.us
